Order entered June 13, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00477-CV

                           IN THE INTEREST OF: Z.C.S., A CHILD

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. FA-12-2032

                                            ORDER
          Before the Court is the May 30, 2014 Motion of appellant’s counsel, John Hunter Smith,

to withdraw as appellate counsel and an Anders brief in support of the motion. The record

reflects that Mr. Smith also represented appellant at trial. The Court has held that appellate

counsel who also served as trial counsel may not file an Anders brief. Rather, if counsel reaches

a point in the appeal where he believes the appeal is frivolous and that an Anders brief is

appropriate, counsel should file a motion to withdraw explaining the conflict, and the appellate

court may then abate the appeal for the trial court to appoint new counsel. See Chandler v. State,

988 S.W.2d 827, 828 (Tex. App.––Dallas 1999, no pet.).

          Accordingly, we STRIKE the appellant’s brief filed by Mr. Smith and grant his motion

to withdraw. We DIRECT the Clerk to remove John Hunter Smith as appellant’s attorney of

record.
        We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit the order of appointment to this Court within FIFTEEN DAYS of the date of

this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jim Fallon, Presiding Judge, 15th Judicial District Court of Grayson County; John

Hunter Smith; and the Grayson County District Attorney’s Office.




                                                  /s/    JIM MOSELEY
                                                         JUSTICE